MEMORANDUM DECISION                                                Mar 31 2015, 9:36 am

      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Mark A. Thoma                                            Gregory F. Zoeller
      Leonard, Hammond, Thoma & Terrill                        Attorney General of Indiana
      Fort Wayne, Indiana
                                                               Angela N. Sanchez
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Amanda R. Lee,                                           March 31, 2015

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               02A05-1409-CR-423
              v.                                               Appeal from the Allen Superior
                                                               Court
                                                               The Honorable Frances C. Gull,
      State of Indiana,                                        Judge
      Appellee-Plaintiff                                       Cause No. 02D04-1403-FB-65




      Bailey, Judge.



                                            Case Summary
[1]   Amanda R. Lee (“Lee”) appeals the aggregate twelve-year sentence imposed

      following her plea of guilty to Dealing in Methamphetamine, as a Class B

      Court of Appeals of Indiana | Memorandum Decision 02A05-1409-CR-423| March 31, 2015       Page 1 of 6
      felony,1 Maintaining a Common Nuisance2 and Dumping Controlled Substance

      Waste, Class D felonies,3 and Possession of Paraphernalia, as a Class A

      misdemeanor.4 She presents the sole issue of whether her sentence is

      inappropriate. We affirm.



                                Facts and Procedural History
[2]   On April 14, 2014, without the benefit of a plea agreement, Lee pled guilty to

      Dealing in Methamphetamine, Maintaining a Common Nuisance, Dumping

      Controlled Substance Waste, and Possession of Paraphernalia. She was

      allowed to participate in the Allen County Drug Program; successful

      completion would have resulted in dismissal of the charges.


[3]   However, on July 21, 2014, the trial court revoked Lee’s participation in the

      alternative program. By that time, Lee had been evicted from Hope House,

      where she had been living. She had failed to appear at a drug court compliance

      hearing, she had twice tested positive for methamphetamine, and she had been

      arrested on a new methamphetamine charge.




      1
        Ind. Code § 35-48-4-1.1. This statute has been revised, effective July 1, 2014, to provide that Dealing in
      Methamphetamine is now a Level 2, Level 3, Level 4, or Level 5 felony. We refer to the version of the
      statute in effect at the time of Lee’s offense.
      2
          I.C. § 35-48-4-13. The offense is now a Level 6 felony.
      3
          I.C. § 35-48-4-4.1. The offense is now a Level 6 felony.
      4
          I.C. § 35-48-4-8.3.


      Court of Appeals of Indiana | Memorandum Decision 02A05-1409-CR-423| March 31, 2015                  Page 2 of 6
[4]   On August 27, 2014, the trial court sentenced Lee to twelve years for Dealing in

      Methamphetamine, two years each for Maintaining a Common Nuisance and

      Dumping Controlled Substance Waste, and one year for Possession of

      Paraphernalia. All sentences were to be served concurrently. This appeal

      ensued.



                                      Discussion and Decision
[5]   Upon conviction of a Class B felony, Lee was subject to a sentence of between

      six years and twenty years, with ten years as the advisory term. I.C. § 35-50-2-

      5.5 Upon conviction of a Class D felony, Lee was subject to a sentence of

      between six months and three years, with one and one-half years as the

      advisory term. I.C. § 35-50-2-7.6 Upon conviction of a Class A misdemeanor,

      Lee was subject to a sentence of up to one year. I.C. § 35-50-3-2. When

      imposing the aggregate twelve-year sentence, the trial court found Lee’s guilty

      plea to be mitigating. As aggravators, the trial court recognized Lee’s criminal

      history and failure to benefit from prior rehabilitative measures.


[6]   The authority granted to this Court by Article 7, § 6 of the Indiana Constitution

      permitting appellate review and revision of criminal sentences is implemented

      through Appellate Rule 7(B), which provides: “The Court may revise a




      5
          This statutory provision was modified, effective July 1, 2014, to include the penalty for Level 3 felonies.
      6
          This statutory provision was modified, effective July 1, 2014, to include the penalty for Level 6 felonies.


      Court of Appeals of Indiana | Memorandum Decision 02A05-1409-CR-423| March 31, 2015                     Page 3 of 6
      sentence authorized by statute if, after due consideration of the trial court’s

      decision, the Court finds that the sentence is inappropriate in light of the nature

      of the offense and the character of the offender.” In performing our review, we

      assess “the culpability of the defendant, the severity of the crime, the damage

      done to others, and myriad other factors that come to light in a given case.”

      Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008). The principal role of such

      review is to attempt to leaven the outliers. Id. at 1225. A defendant ‘“must

      persuade the appellate court that his or her sentence has met th[e]

      inappropriateness standard of review.”’ Anglemyer v. State, 868 N.E.2d 482, 494

      (Ind. 2007) (quoting Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006)).


[7]   As to the nature of Lee’s offenses, she engaged in the manufacture of

      methamphetamine; the manufacture took place in a rented residence

      maintained by Lee; Lee disposed of methamphetamine waste; and she

      possessed drug paraphernalia.


[8]   Lee admitted to her guilt of the foregoing offenses, and this admission reflects

      favorably upon her character. See Cotto v. State, 829 N.E.2d 520, 526 (Ind.

      2005). Although Lee claims to be bi-polar, she reported to the pre-sentence

      investigator that she was not taking medication for a mental health disorder.


[9]   By the age of twenty-five, Lee had already compiled a substantial criminal

      history. She also has a significant history of failure to benefit from

      rehabilitative efforts short of incarceration.




      Court of Appeals of Indiana | Memorandum Decision 02A05-1409-CR-423| March 31, 2015   Page 4 of 6
[10]   Lee had a single juvenile delinquency adjudication, for Possession of

       Marijuana. She violated the terms of her informal adjustment and was placed

       on juvenile probation. As an adult, Lee compiled two prior felony convictions

       and four prior misdemeanor convictions. In 2007, she committed Battery and

       Invasion of Privacy, as Class A misdemeanors. She was placed on

       unsupervised probation, but her sentence was modified and she was ordered to

       serve a sixty-day sentence.


[11]   In 2008, she committed Invasion of Privacy as a Class D felony. Her

       suspended sentence was revoked and she was ordered to serve two years on

       home detention. Her home detention placement was revoked, and she was

       committed to the Indiana Department of Correction. Also in 2008, Lee

       committed a second offense of Invasion of Privacy, as a Class D felony. The

       suspended sentence was revoked and she was incarcerated. In 2012, Lee

       committed Domestic Battery, as a Class A misdemeanor. In 2013, Lee was

       convicted of Disorderly Conduct, as a Class B misdemeanor.


[12]   Upon Lee’s April 14, 2014 plea, she was initially placed into a drug court

       program. One week later, she missed a scheduled drug screen. On April 23

       and April 25, 2014, Lee tested positive for methamphetamine. She was

       unsuccessfully discharged from Hope House due to non-compliance with

       program rules. She failed to appear in court on June 16, 2014 and was arrested.

       On July 11, 2014, Lee was arrested on a new Dealing in Methamphetamine

       charge.



       Court of Appeals of Indiana | Memorandum Decision 02A05-1409-CR-423| March 31, 2015   Page 5 of 6
               Having reviewed the matter, we conclude that the trial court did not

       impose an inappropriate sentence under Appellate Rule 7(B), and the sentence

       does not warrant appellate revision. Accordingly, we decline to disturb the

       sentence imposed by the trial court.


[13]   Affirmed.


       Riley, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A05-1409-CR-423| March 31, 2015   Page 6 of 6